Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 27, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  147735(62)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellant,                                                         David F. Viviano,
                                                                                                       Justices
                                                             SC: 147735
  v                                                          COA: 312966
                                                             Wayne CC: 12-003749-FH
  THABO JONES,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Attorney General for
  leave to file a late amicus curiae brief is GRANTED. The amicus brief submitted on
  March 26, 2014 is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 27, 2014